606 N.W.2d 670 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Stephen W. SHAUGHNESSY, an Attorney at Law of the State of Minnesota.
No. C0-90-95.
Supreme Court of Minnesota.
February 22, 2000.
ORDER
There is currently pending before the court a March 15, 1999, petition for disciplinary action against respondent Stephen W. Shaughnessy, that has been heard by a referee appointed by the court and is awaiting the completion of briefing.
The court has been informed that respondent has become disabled, is incapable of assisting his counsel with his defense, is incapable of practicing law and is not expected to be able to return to practice, if at all, any time within the next 12 months.
Rule 28(c), Rules on Lawyers Professional Responsibility (RLPR), authorizes this court, upon the allegation of a disability during the pendency of a disciplinary proceeding, to, inter alia, stay the disciplinary proceedings and transfer the lawyer to disability inactive status.
The Director and respondent have submitted a stipulation to this court jointly recommending that the disciplinary proceedings be stayed and that respondent be transferred to disability inactive status until such time as it is shown that he is fit to resume the practice of law and assist in his defense.
The court accepts the parties' stipulation.
IT IS HEREBY ORDERED that respondent Stephen W. Shaughnessy is transferred to disability inactive status without further proceedings, effective immediately, and may not be reinstated to active status unless and until it is shown that he is fit to resume the practice of law in a proceeding and under the conditions as provided in Rule 18, RLPR. All further disciplinary proceedings are stayed until such time as respondent may petition for reinstatement to the practice of law, and respondent need not file a brief in response to the Director's brief until the proceedings are resumed.
BY THE COURT:
Alan C. Page
Alan C. Page
Associate Justice
STRINGER, J., took no part in the consideration or decision of this case.